     Case 2:21-cv-01277-RFB-BNW Document 6
                                         5 Filed 08/17/21
                                                 08/12/21 Page 1 of 2




 1   KAEMPFER CROWELL
     Robert McCoy, No. 9121
 2   Sihomara L. Graves, No. 13239
     1980 Festival Plaza Drive, Suite 650
 3   Las Vegas, Nevada 89135
     Telephone: (702) 792-7000
 4   Facsimile: (702) 796-7181
     Email: rmccoy@kcnvlaw.com
 5   Email: sgraves@kcnvlaw.com

 6   Attorneys for Defendant American Express
     Company
 7
 8                           UNITED STATES DISTRICT COURT

 9                                      DISTRICT OF NEVADA

10   PAUL INGRAHAM,                              Case No. 2:21-cv-01277

11                         Plaintiff,

12   vs.                                         STIPULATION AND ORDER TO
                                                 EXTEND DEADLINE TO RESPOND
13   AMERICAN EXPRESS COMPANY,
                                                 (FIRST REQUEST)
14                         Defendants.

15

16                    Plaintiff Paul Ingraham (“Ingraham”) and defendant American
17   Express Company (“Amex”) stipulate that the deadline for Amex to respond to the
18   complaint (ECF No. 1) be extended from August 13, 2021 until September 13,
19   2021. This is the first extension sought in connection with this deadline.
20
21
22
23
24

     2890296_1.docx                                                               Page 1 of 2
     Case 2:21-cv-01277-RFB-BNW Document 6
                                         5 Filed 08/17/21
                                                 08/12/21 Page 2 of 2




 1                    This extension is requested to permit the recently hired counsel for

 2   Amex sufficient time to investigate the allegations in the complaint and to discuss

 3   the possibility of settlement with Ingraham.

 4   KIND LAW                                       KAEMPFER CROWELL

 5
     /s/ Gerardo Avalos
 6   Michael Kind, No. 13903                        Robert McCoy, No. 9121
     8860 South Maryland Parkway                    Sihomara L. Graves, No. 13239
 7   Suite 106                                      1980 Festival Plaza Drive, Suite 650
     Las Vegas, Nevada 89123                        Las Vegas, Nevada 89135
 8
     FREEDOM LAW FIRM                               Attorneys for Defendant American
 9   George Haines, No. 9411                        Express Company
     Gerardo Avalos, No. 15171
10   8985 S. Eastern Ave., Suite 350
     Las Vegas, Nevada 89123
11
     Attorney for Plaintiff Paul Ingraham
12

13                                           ORDER
14                    IT IS SO ORDERED.
                                 IT IS SO ORDERED
15                                 DATED: 4:03 pm, August 17, 2021

16                                      _______________________________________
                                        UNITED STATES DISTRICT COURT JUDGE
17                                 BRENDA WEKSLER
                                   UNITED STATES MAGISTRATE JUDGE
18                                      DATED: _______________________________
19
20
21
22
23
24

     2890296_1.docx                                                               Page 2 of 2
